DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 submitted 12/30/2022 are allowed herein.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closet prior art of record is to Ettl et al (US 2016/0283953 A1), Sesek et al (US 2003/0110142 A1), Sarkar et al (US 2018/0349788 A1), Vogan (US 2016/0092845 A1), Nagar et al (US 8,738,414 B1), and Kliper (US 2016/0140490 A1).  The Office finds that none of the prior art refences either individually or in the ordered combination fully teaches, anticipates or renders obvious the claimed invention.
Ettl et al teaches omni-channel environment that presents difficulty with respect to deciding pricing and inventory because customers can switch between channels, and because of the various available fulfillment options. The planning system is extended to models for demand uncertainty and models of joint price and inventory optimization, and prices in each zone and channel influence the calibrated demands.
Sesek et al teaches allowing a carrier to anticipate and adapt to the mail load instead of merely reacting to the load. Dramatically improves upon the system by enabling a feed forward communication link between the mass mailer and the carrier to improve relationship of the mass mailer with the carrier providing leverage for advantageous rate negotiations.
Sarkar et al teaches an introspection network that trains a target neural network to reduce the amount processing time normally needed to train the target neural network to reach the optimal parameter values for the target neural network. The target neural network is enabled to start performing its designated task much faster than without using the introspection network. The use of an introspection network can reduce the training time by days because convergence can be achieved in fewer rounds of training.
Vogan teaches an optimizing scheduling of appointments of a client with a service provider i.e. medical provider, in an outpatient medical office setting. Can also be used for an airline, a hotel, a restaurant, a dentist office, a daycare center, a car rental agency and a live entertainment venue.
Nagar et al teaches an users are allowed to create, view, update and delete any object and all pertinent information in the hierarchy collaboratively and interactively, thus provides the ways to define and apply weight to each activity, and aggregate the progress percentage each level up the hierarchy while providing control to override the resulting value with another one, and propagates the information flow manually or automatically. The creation of business consideration items is enabled at any node independently. A relationship is created that provides visibility of the other nodes from each linked node, and thus enable actions to be invoked based on conditions set. The ways are provided to track approvals, action items, meeting minutes and decisions, look ahead capability and attachment association.
Kliper teaches a method that enables utilizing an inventory management system to estimate a current inventory without requiring that a vendor maintain and update the seed inventory. The method enables utilizing the inventory management system to detect and analyze trends and patterns through a machine learning process, thus adapting estimations accordingly.
Applicant’s arguments and comments made in the Response After Final, dated 06/27/2022, accurately the Office’s view of the claims under the Mayo/Alice analysis.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rajkhowa et al (US 2019/0012638 A1) teaches an electronic scheduling platform enables customers to view and select pick-up options for scheduling orders to be retrieved at a location. Each pick-up option is associated with a price and a queue time. An average service time and an average inter-arrival time is determined for the location. A queuing procedure is executed which calculates queue times and prices for the pick-up options based, at least in part, on the average service time and the average inter-arrival time.
Hendrickson (US 2018/0075404) teaches order processing of remotely placed orders by transiting customers and more specifically to the timing, estimation, and prioritized scheduling of order production and order production components to optimize the precision at which the order will be completed at about the same time as the customer arrives.
Zhang et al (US 2021/0233153 A1) teaches  scenarios in which orders are submitted and scheduled for pick-up, the order placement information 365 can indicate the location (e.g., store or retail location) where the order is scheduled to be retrieved, and the pick-up date and time for retrieving the order. In scenarios, in which orders are submitted and scheduled for delivery, the order placement information 365 can indicate the location where the order is being delivered, and the delivery date and time. The order placement information 365 can include other related information and data as well.
Abebe et al (US 10,176,463 B2) teaches A system of training a machine to learn and identify time slots to select in a user's electronic calendar, in one aspect, may include one or more hardware processors operable to receive an invitee list and meeting meta data associated with a meeting via an electronic calendar application. One or more of the hardware processors may be further operable to determine candidate timeslots for the meeting.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOLASHADE ANDERSON whose telephone number is (571)270-3331. The examiner can normally be reached Monday to Friday 10:00 A.M. to 3:00 P.M. CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FOLASHADE ANDERSON/Primary Examiner, Art Unit 3623